Citation Nr: 1758929	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  11-10 569	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant had active service in the United States Air Force from August 1968 to August 1972.  This case originally came before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Muskogee, Oklahoma in which the appellant's claim of entitlement to service connection for posttraumatic stress disorder (PTSD) was denied.  

In March 2012, the appellant presented testimony at a Travel Board hearing conducted at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.  The Board subsequently remanded the case for additional development in April 2014, and October 2016; the case has now been returned to the Board for appellate review.

The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App 1 (2009).  Therefore, while the Veteran claimed entitlement to service connection for PTSD in his October 2009 claim, the issue on appeal has been recharacterized on the title page to reflect a claim for service connection for a psychiatric disorder, to include PTSD.  

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The evidence does not reflect a diagnosis of PTSD due to a verified in-service stressor.

2.  The preponderance of the evidence is against a finding that the appellant has had any psychiatric disorder, including PTSD, that is attributable to his active military service.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder, to include PTSD, have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Duty to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided notice regarding his claim for service connection for a psychiatric disorder in correspondence dated in October 2009 (prior to the March 2010 rating decision).  Notice addressing disability ratings and effective dates was also provided to the appellant in the October 2009 RO letter.  His service connection claim was subsequently readjudicated, most recently in an October 2017 Supplemental Statement of the Case (SSOC).  Mayfield, 444 F.3d at 1333.

The Veteran has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  The United States Supreme Court has held that an error in VA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the Veteran nor his representative has alleged any error in VA notice, and the Board has found no prejudicial or harmful error in VA notice.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The Veteran's service medical treatment records and VA medical treatment records have been associated with the evidence of record; a private psychological evaluation report has also been associated with the evidence of record.  The Veteran provided testimony at a Travel Board hearing conducted in March 2012.  The Veteran was scheduled for a VA mental health examination but he cancelled that examination in August 2017; he did not ask that the examination be rescheduled.

A remand from the Board or from the United States Court of Appeals for Veterans Claims (Court) confers upon a veteran the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this case, pursuant to the October 2016 Board remand, VA medical treatment records were sought but it was determined that the appellant had not received any VA treatment after 2010, and that all available records had been included in the evidence of record.  The RO also obtained stressor verification information from the Air Force Historical Research Agency.  The Veteran was scheduled for a VA mental health examination.  Therefore, substantial compliance has been achieved.

No further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Merits of the Claim

In order to establish service connection for a disability, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

To establish service connection for a disability, symptoms during service, or within a reasonable time thereafter, must be identifiable as manifestations of a chronic disease or permanent effects of an injury.  Further, a present disability must exist at some point during the claim process, and it must be shown that the present disability is the same disease or injury, or the result of disease or injury incurred in or made worse by the appellant's military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 3.303(a); McClain v. Nicholson, 21 Vet. App. 319 (2007).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As previously noted, the Veteran was scheduled for a VA mental health examination but he cancelled the examination in August 2017.  The Veteran has not requested that the examination be rescheduled nor has he indicated that he would be willing to report for any examination.  When entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination, and a claimant, without good cause, fails to report for such examination or reexamination, an original compensation claim will be adjudicated on the evidence of record as it stands.  38 C.F.R. § 3.655(a) and (b).  

The evidence of record includes the report of a private psychologist who examined the appellant in August 2009.  The psychologist did not indicate that he reviewed any of the appellant's service medical treatment records.  The private psychologist rendered diagnoses of PTSD and major depressive disorder (MDD).

Review of the evidence of record reveals no findings of, or complaints of, or diagnoses of, any psychiatric disorder in the appellant's service medical treatment records.  The report of the appellant's June 1972 service separation examination indicates that the appellant was found to be clinically normal in relation to his psychiatric status.  Review of VA medical treatment records dated between 2009 and 2010 indicates that the appellant presented with complaints of anger and anxiety in October 2009.  The clinical assessment was anxiety, NOS.  In December 2009, a VA physician noted that the appellant had been seen by an outside psychiatrist who recommended that he go to VA based on some signs and symptoms of PTSD and rendered an assessment of depression/PTSD.  However, that same day, a VA psychologist rendered a diagnosis of depression; there was no diagnosis of PTSD.  Then, in January of 2010, a diagnosis of depression was again rendered.

The Veteran contends that he has PTSD as the result of numerous in-service events; he described these events during his March 2012 Travel Board hearing and during his August 2009 private psychological evaluation.  One stressor has been described with details that could be investigated for verification: the Veteran has reported that he worked on a jet engine (KC-135) that ingested a human arm and that he performed a cleanup.  He has also stated that the event occurred in March 1969 or April 1969, while he was on a temporary duty assignment at Kadena AFB, Okinawa, Japan.  The Veteran's DD Form 214 shows his military occupational specialty was a jet engine mechanic and his service medical treatment records, confirm that the Veteran was on temporary duty at Kadena AFB, Okinawa, Japan at that time.  However, the Air Force Historical Research Agency has informed VA that the claimed stressor cannot be verified in that no engines sent to Kadena AFB in March or April of 1969 had suffered any foreign object damage.  In addition, the unit histories for the two units at Kadena AFB did not contain any mention of any personnel losing an arm in an engine and the safety section records for those units do not contain any mention of any such incident either.  Therefore, the reported stressor has not been verified.

The appellant is seeking service connection for PTSD.  There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) that are separate and distinct from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).  The PTSD diagnosis must be made in accordance with the criteria of AMERICAN PSYCHIATRIC ASSOCIATION'S DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM).  38 C.F.R. § 4.125(a). 

The Board notes that the Fifth Edition of the DSM (DSM-5) has replaced the Fourth Edition of the DSM (DSM-IV).  Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to now refer to certain mental disorders in accordance with the DSM-5.  As the provisions of the interim final rule only apply to all applications for benefits that are received by VA or that are pending before the AOJ on or after August 4, 2014, the DSM-IV is applicable to claims (such as the Veteran's case) certified to the Board prior to that date. 

The DSM-IV provides two requirements as to the sufficiency of a stressor: (1) A person must have been exposed to a traumatic event in which the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others and (2) the person's response must have involved intense fear, helplessness, or horror.  

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f). 

The meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Service in a combat zone does not establish that a veteran engaged in combat with the enemy.  Id.  Whether the veteran engaged in combat with the enemy is determined through the receipt of certain recognized military citations or other supportive evidence.  West v. Brown, 7 Vet. App. 70 (1994).  Here, the Veteran has not reported any stressor related to combat.  There is no documentation that he engaged in combat and the Veteran has not asserted that he participated in combat.

If a stressor claimed by a claimant is related to that claimant's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a claimant's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that claimant's service, a claimant's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).  The Board notes that the private psychological evaluation of August 2009 that contains the only diagnosis of PTSD of record was not performed by VA personnel or by a VA contracted mental health professional.

"[F]ear of hostile military or terrorist activity" means that a claimant experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the claimant or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the claimant's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).  Additionally, there must be in the record no clear and convincing evidence to the contrary, and the claimed stressor must be consistent with the places, types, and circumstances of the veteran's service.  Id.  Otherwise, there must be credible, supporting evidence of the in-service stressor.  38 C.F.R. § 3.304(f). 

Here, none of the stressors claimed by the Veteran are related to "fear of hostile military or terrorist activity" and accordingly, 38 C.F.R. § 3.304(f)(3) is not for application.  The stressor relating to working on a KC-135 jet engine that ingested a human arm and the stressors relating to being confronted by an antiwar demonstrator in the United States that he punched and by Japanese security guards in Okinawa have not otherwise been corroborated by credible, supporting evidence.  In the absence of a verified stressor, the diagnosis of PTSD in the record, which noted the Veteran's reported stressors, is not entitled to probative value.  Again, service connection for PTSD requires a verified or combat related stressor and such has not been shown in this case. 

The appellant has indicated, in written statements and in his March 2012 Travel Board hearing testimony, that he suffers from PTSD and has for many years.  Although the Veteran, as a lay person, is competent to report any psychiatric symptoms he has experienced at any given time, as well as a contemporaneous diagnosis by a medical provider, he is not competent to diagnose a psychiatric disability because a psychiatric diagnosis requires medical expertise and falls outside the realm of common knowledge of a lay person.  See generally Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014) (holding that PTSD is not the type of medical condition that lay evidence is competent and sufficient to identify).

Although the appellant had mental health diagnoses of PTSD, depression and major depressive disorder during the appeal period, a review of his service medical records does not show that he ever complained of psychiatric symptoms in service, nor was he diagnosed as having a mental disorder in service.  There is no persuasive evidence of record demonstrating that the appellant reported symptoms of, was diagnosed with, or was treated for, any psychoses within one year of separation from service.  See 38 C.F.R. § 3.309.  While the August 2009 private psychology evaluation includes a diagnosis of PTSD, there is no credible, supporting evidence that the claimed stressors occurred.  In addition, the evidence of record does not include any statement linking the appellant's anxiety or depression to any incident of his active military service but rather links his depression to the 1995 Oklahoma City bombing.  The Board also notes that there is no evidence of record dated after 2010 indicating that the appellant has been treated for any mental health problem.

Absent competent, credible, and probative evidence of a nexus between the Veteran's service and any psychiatric disorder, the Board finds that the depression/depressive disorder diagnosed in 2009 and 2010 is not etiologically related to service.  See 38 U.S.C.A. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination); Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  Without this evidence, there is no basis upon which service connection for an acquired psychiatric disorder can be granted. 

As such, the evidence is against the grant of service connection for any psychiatric disorder, to include PTSD.  Because the preponderance of the evidence is against the claim, reasonable doubt does not arise and the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).



ORDER

Service connection for a psychiatric disorder, to include PTSD, is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


